                      Case 2:17-cv-02964-JCM-NJK Document 42 Filed 01/25/21 Page 1 of 1



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    NUTRI PHARMACEUTICALS RESEARCH                        Case No. 2:17-CV-2964 JCM (NJK)
                      INC.,
                 8                                                                            ORDER
                                                            Plaintiff(s),
                 9
                             v.
               10
                      STAUBER PERFORMANCE
               11     INGREDIENTS, INC.,
               12                                         Defendant(s).
               13
               14            Presently before the court is the parties’ stipulation and order to continue trial date, (ECF
               15     No. 41), which states:
               16
                                     Pursuant to this Court’s Third Amended Temporary General Order
               17                    2020-03 (the “Order”), the parties, by and through their respective
                                     counsel of record, hereby stipulate and agree to a continuance of
               18                    the trial in this matter, currently set for February 8, 2021. Under
                                     the Order, all jury trials are to be postponed until further notice.
               19
                                     THEREFORE, the parties stipulate and request that the Court enter
               20                    an Order continuing the trial in this matter until further notice.

               21     This court adopts the stipulation, and hereby sets:
               22        •   Calendar call for November 10, 2021, at 1:30pm, in courtroom 6A; and
               23        •   Trial for November 14, 2021, at 9:00am, in courtroom 6A.
               24            Accordingly,
               25            IT IS SO ORDERED.
               26            DATED January 25, 2021.
               27
                                                                    __________________________________________
               28                                                   UNITED STATES DISTRICT JUDGE

James C. Mahan
U.S. District Judge
